NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TIFFANY HARRIS,                           )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-4524
                                          )
ISARAM REALTY MANAGEMENT,                 )
LLC; SKIPPER PALMS PLAZA, LLC;            )
and WINN-DIXIE STORES, INC.,              )
                                          )
             Appellees.                   )
                                          )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Andrew Wellman of The Florida Law
Group, Tampa, for Appellant.

Stephanie M. Valentine of Law Office of
Peter J. Delahunty, Maitland, for
Appellees.


PER CURIAM.


             Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.